 

Exhibit 10.1

 

NON-EMPLOYEE DIRECTOR RESTRICTED SHARE UNIT AGREEMENT

UNDER

THE BALLANTYNE STRONG, INC.

2017 OMNIBUS EQUITY COMPENSATION PLAN

 

SUMMARY OF RESTRICTED SHARE UNIT AWARD:

 

Ballantyne Strong, Inc., a Delaware corporation (the “Company”), grants to the
Grantee named below, in accordance with the terms of the Ballantyne Strong, Inc.
2017 Omnibus Equity Compensation Plan (the “Plan”) and this Non-Employee
Director Restricted Share Unit Agreement (the “Agreement”), the following number
of Restricted Share Units, on the Date of Grant set forth below:

 

  Name of Grantee:           Number of Restricted Share Units:           Date of
Grant:           Vesting Dates: In one-third annual installments on the first,
second, and third anniversaries of the Date of Grant

 

TERMS OF AGREEMENT:

 

1. Grant of Restricted Share Units. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of share units
(the “Restricted Share Units”) set forth above. Each Restricted Share Unit shall
represent the contingent right to receive one Share and shall at all times be
equal in value to one Share. The Restricted Share Units shall be credited in a
book entry account established for the Grantee until payment in accordance with
Section 4 hereof.

 

2. Vesting of Restricted Share Units.

 

(a) A ratable portion of the Restricted Share Units (rounded down to the next
whole number) shall vest on each of the Vesting Dates set forth above (each, a
“Vesting Date”), provided that the Grantee shall have remained in the continuous
service of the Company as a director (“Continuous Service”) through the
applicable Vesting Date.

 

(b) Notwithstanding Section 2(a), (i) if the Grantee makes himself or herself
available and consents to be nominated by the Company for Continuous Service as
a director of the Company, but is not nominated by the Board for election by the
stockholders, other than for good reason as determined by the Board in its
discretion, then the Restricted Share Units shall vest in full as of the
Grantee’s last date of service as a director with the Company; and (ii) upon the
occurrence of a Change in Control prior to a Vesting Date and during the
Grantee’s Continuous Service, the vesting of the Restricted Share Units will be
governed by the applicable provisions of Section 20 of the Plan.

 

   

 

 

3. Forfeiture of Restricted Share Units. Except as otherwise determined by the
Committee, in its sole discretion, the Restricted Share Units that have not yet
vested pursuant to Section 2(a) shall be forfeited automatically without further
action or notice if the Grantee ceases to be a director of the Company other
than as provided pursuant to Section 2(b).

 

4. Payment.

 

(a) Except as may be otherwise provided in this Section, the Company shall
deliver to the Grantee (or the Grantee’s estate in the event of death) the
Shares underlying the vested Restricted Share Units within thirty (30) days
following the date that the Restricted Share Units become vested in accordance
with Section 2.

 

(b) Notwithstanding Section 4(a), to the extent that the Grantee’s right to
receive payment of the Restricted Share Units constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code, payment of any
vested Restricted Share Units shall be subject to the following rules, to the
extent necessary to comply with Section 409A of the Code:

 

(i) Except as provided in Section 4(b)(ii), the Shares underlying the vested
Restricted Share Units shall be delivered to the Grantee (or the Grantee’s
estate in the event of death) within thirty (30) days after the earlier of: (A)
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code; (B) the occurrence of a “change in the ownership,” a “change in the
effective control” or a “change in the ownership of a substantial portion of the
assets” of the Company within the meaning of Section 409A of the Code; or (C)
the applicable Vesting Date.

 

(ii) If the Restricted Share Units become payable as a result of Section
4(b)(i)(A), but not as a result of the Grantee’s death, and the Grantee is a
“specified employee” at that time within the meaning of Section 409A of the
Code, then the Shares underlying the vested Restricted Share Units shall instead
be delivered to the Grantee within thirty (30) days after the first business day
that is more than six months after the date of his or her separation from
service (or, if the Grantee dies during such six-month period, within thirty
(30) days after the Grantee’s death).

 

(c) The Company’s obligations with respect to the Restricted Share Units shall
be satisfied in full upon the delivery of the Shares underlying the vested
Restricted Share Units.

 

5. Transferability. The Restricted Share Units may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Share Units.

 

6. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof, and no
dividend equivalents will be paid or provided under this Agreement. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and the rights of the Grantee will be no greater than that of an unsecured
general creditor. No assets of the Company will be held or set aside as security
for the obligations of the Company under this Agreement.

 

 2 

 

 

7. No Retention Rights. Nothing contained in this Agreement shall confer upon
the Grantee any right with respect to continuance of service with the Company or
a Subsidiary, nor limit or affect in any manner the right of the Company and its
stockholders to terminate the service of the Grantee or adjust the compensation
of the Grantee.

 

8. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary.

 

9. Taxes and Withholding. To the extent the Company or any Subsidiary is
required to withhold any federal, state, local, foreign or other taxes in
connection with the delivery of Shares under this Agreement, then the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the applicable tax withholding (based on the
Fair Market Value of the Shares on the date of delivery); provided that in no
event shall the value of the Shares retained exceed the amount of taxes required
to be withheld based on the maximum statutory tax rates in the Grantee’s
applicable taxing jurisdictions. If the Company or any Subsidiary is required to
withhold any federal, state, local or other taxes at any time other than upon
delivery of the Shares under this Agreement, then the Company or Subsidiary (as
applicable) shall have the right in its sole discretion to (a) require the
Grantee to pay or provide for payment of the required tax withholding, or (b)
deduct the required tax withholding from any amount of salary, bonus, incentive
compensation or other amounts otherwise payable in cash to the Grantee (other
than deferred compensation subject to Section 409A of the Code).

 

10. Adjustments. The number and kind of Shares deliverable pursuant to the
Restricted Share Units are subject to adjustment as provided in Section 15 of
the Plan.

 

11. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Share Units; provided, however, notwithstanding
any other provision of this Agreement, and only to the extent permitted under
Section 409A of the Code, the Company shall not be obligated to deliver any
Shares pursuant to this Agreement if the delivery thereof would result in a
violation of any such law or listing requirement.

 

12. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent unless the Committee determines, in good
faith, that such amendment is required for the Agreement to either be exempt
from the application of, or comply with, the requirements of Section 409A of the
Code, or as otherwise may be provided in the Plan.

 

13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

 3 

 

 

14. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan, including the forfeiture provisions of Section 19 of the Plan. This
Agreement and the Plan contain the entire agreement and understanding of the
parties with respect to the subject matter contained in this Agreement, and
supersede all prior written or oral communications, representations and
negotiations in respect thereto. In the event of any inconsistency between the
provisions of this Agreement and the Plan, the Plan shall govern. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan. The Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the
Restricted Share Units.

 

15. Successors and Assigns. Without limiting Section 5, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the permitted
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

 

16. Choice of Law; Venue; Jury Trial Waiver. The interpretation, performance,
and enforcement of this Agreement shall be governed by the laws of the State of
Delaware, without giving effect to the principles of conflict of laws thereof.
The Company and the Grantee stipulate and consent to personal jurisdiction and
proper venue in the state or federal courts of Douglas County, Nebraska and
waive each such party’s right to object to a Nebraska court’s jurisdiction and
venue. The Grantee and the Company hereby waive their right to a jury trial on
any legal dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.

 

17. Data Privacy. In order to administer the Plan, the Company may process
personal data about the Grantee. Such data includes, but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about the Grantee such as home address
and business addresses and other contact information and any other information
that might be deemed appropriate by the Company to facilitate the administration
of the Plan. By signing this Agreement, the Grantee gives explicit consent to
the Company to process any such personal data. The Grantee also gives explicit
consent to the Company to transfer any such personal data outside the country in
which the Grantee works or is employed, including, if the Grantee is not a U.S.
resident, to the United States, to transferees that shall include the Company
and other persons who are designated by the Company to administer the Plan.

 

18. Plan and Prospectus Delivery. By signing this Agreement, the Grantee
acknowledges that a copy of the Plan, the Plan Summary and Prospectus, and the
Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) either have been received by or provided to the Grantee, and the
Grantee consents to receiving the Prospectus Information electronically, or, in
the alternative, agrees to contact the Chief Financial Officer of the Company to
request a paper copy of the Prospectus Information at no charge. The Grantee
also represents that he or she is familiar with the terms and provisions of the
Prospectus Information and hereby accepts the Award on the terms and subject to
the conditions set forth herein and in the Plan. The Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Date of Grant.

 

  BALLANTYNE STRONG, INC.       By:     Name:     Title:                   
GRANTEE         By:     Name:     Address:              

 

 5 

 

 

